UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

JANE MALLOY,

Plaintiff,

-against- ORDER

MICHAEL R. POMPEO, Secretary of State, 18 Civ. 4756 (PGG)
United States Department of State,!

Defendant.
JANE MALLOY,

Plaintiff,

~against-
ORDER
UNITED STATES DEPARTMENT OF STATE,
MICHAEL R. POMPEO, Secretary of State, 19 Civ. 6533 (PGG)
United States Department of State,

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

On May 30, 2018, pro se Plaintiff Jane Malloy — a former U.S. State Department
employee who was based at the U.S. Mission to the United Nations in New York City —
commenced an action (the “2018 action”) asserting claims of employment discrimination and
retaliation in violation of city, state, and federal law. (Case No. 18 Civ. 4756, Cmplt. (Dkt. No.
1)) Defendant Secretary of State Michael Pompeo moved to dismiss the complaint in part

through papers filed on November 28, 2018. (Case No. 18 Civ. 4756 (Dkt. No 26))

 

' Pursuant to Federal Rule of Civil Procedure 25(d), Secretary Michael R. Pompeo is substituted
for the named defendant in this case, John J. Sullivan.

 
On July 11, 2019, Malloy commenced another action (the “2019 action”’)
asserting additional claims of discrimination and retaliation related to her employment at the
State Department. (Case No. 19 Civ. 6533, Cmplt. (Dkt. No. 2)) On December 17, 2019, the
Court consolidated the 2018 action and the 2019 action. (Case No. 18 Civ. 4756 (Dkt. No. 47))
On January 10, 2020, Defendants Pompeo and U.S. Department of State filed a partial motion to
dismiss the complaint in the 2019 action. (Case No. 19 Civ. 6533 (Dkt. No. 21))

The Court will treat the complaint in the 2019 action as an amended complaint
that supplements the allegations made in the 2018 action. The Court will treat Defendants’
motion to dismiss the complaint in the 2019 action (Case No. 19 Civ. 6533 (Dkt. No. 21)) as a
motion to dismiss that amended complaint. Accordingly, the Clerk of Court is directed to
terminate the motion to dismiss in the 2018 action (Case No. 18 Civ. 4756, Dkt. No. 26).

Dated: New York, New York
March [3, 2020 SO ORDERED.

Fad taroA

Paul G. Gardephe I
United States Phe Judge

 
